
	
		II
		111th CONGRESS
		2d Session
		S. 3264
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2010
			Mr. Schumer (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Consumer Credit Protection Act to provide
		  for regulation of debt settlement services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Settlement Consumer Protection
			 Act of 2010.
		2.Regulation of debt
			 settlement services
			(a)In
			 generalThe Consumer Credit
			 Protection Act (15 U.S.C. 1601 et seq.) is amended by adding at the end the
			 following:
				
					XDebt settlement
				services
						1001.DefinitionsIn this title:
							(1)Attorney
				general of a StateThe term attorney general of a
				State means the attorney general or other chief law enforcement officer
				of a State.
							(2)CommissionThe
				term Commission means the Federal Trade Commission.
							(3)ConsumerThe
				term consumer means any person.
							(4)Consumer
				settlement accountThe term consumer settlement
				account means any account or other means or device in which payments,
				deposits, or other transfers from a consumer are held or transferred to a debt
				settlement provider for the accumulation of the consumer’s funds in
				anticipation of proffering an adjustment or settlement of a debt or obligation
				of the consumer to a creditor on behalf of the consumer.
							(5)Debt settlement
				programThe term debt settlement program means the
				actions and activities undertaken by a debt settlement provider and a consumer
				in connection with the provision of debt settlement service.
							(6)Debt settlement
				provider
								(A)In
				generalExcept as provided in subparagraph (B), the term
				debt settlement provider means any person or entity engaging in,
				or holding itself out as engaging in, the business of providing debt settlement
				services in exchange for a fee or compensation, or any person who solicits for
				or acts on behalf of any person or entity engaging in, or holding itself out as
				engaging in, the business of providing debt settlement services in exchange for
				any fee or compensation.
								(B)ExceptionThe
				term debt settlement provider does not include the
				following:
									(i)Attorneys
				when—
										(I)acting in the
				ordinary practice of their professions;
										(II)acting through
				any entity in the ordinary practice of their profession;
										(III)acting in the
				States where they are licensed to practice their profession; and
										(IV)not holding
				themselves out as debt settlement providers or providing debt settlement
				service.
										(ii)Escrow agents,
				accountants, broker dealers in securities, or investment advisors in
				securities, when acting—
										(I)in the ordinary
				practice of their professions; and
										(II)through any
				entity in the ordinary practice of their profession.
										(iii)Any bank, agent
				of a bank, trust company, savings and loan association, savings bank, credit
				union, crop credit association, development credit corporation, industrial
				development corporation, title insurance company, or insurance company
				operating or organized under the laws of a State or the United States.
									(iv)Mortgage
				servicers (as such term is defined in section 6(i) of the Real Estate
				Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)(2)) carrying out mortgage
				loan modifications.
									(v)Any person who
				performs credit services for such person's employer while receiving a regular
				salary or wage when the employer is not engaged in the business of offering or
				providing debt settlement service.
									(vi)An organization
				that is described in section 501(c)(3) and subject to section 501(q) of the
				Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such
				Code.
									(vii)Public officers
				while acting in their official capacities and persons acting under court
				order.
									(viii)Any person
				while performing services incidental to the dissolution, winding up, or
				liquidating of a partnership, corporation, or other business enterprise.
									(7)Debt settlement
				service
								(A)In
				generalExcept as provided in subparagraph (B), the term
				debt settlement service means—
									(i)offering to
				provide advice or service, or to act or acting as an intermediary between or on
				behalf of a consumer and one or more of a consumer’s creditors, where the
				primary purpose of the advice, service, or action is to obtain a settlement,
				adjustment, or satisfaction of the consumer’s debt to a creditor in an amount
				less than the full amount of the principal amount of the debt or in an amount
				less than the current outstanding balance of the debt; or
									(ii)offering to
				provide services related to or providing services advising, encouraging,
				assisting, or counseling a consumer to accumulate funds for the primary purpose
				of proposing, obtaining, or seeking to obtain a settlement, adjustment, or
				satisfaction of the consumer’s debt to a creditor in an amount less than the
				full amount of the principal amount of the debt or in an amount less than the
				current outstanding balance of the debt.
									(B)ExceptionThe
				term debt settlement service does not include services of an
				attorney in providing information, advice, or legal representation with respect
				to filing a case or proceeding under title 11, United States Code.
								(8)Enrollment
				feeThe term enrollment fee means any fee,
				obligation, or compensation paid or to be paid by the consumer to a debt
				settlement provider in consideration of or in connection with establishing a
				contract or other agreement with a consumer related to the provision of debt
				settlement service.
							(9)Maintenance
				feeThe term maintenance fee means any fee,
				obligation, or compensation paid or to be paid by a consumer on a periodic
				basis to a debt settlement provider in consideration of maintaining the
				relationship and services to be provided by a debt settlement provider in
				accordance with a contract with a consumer related to the provision of debt
				settlement service.
							(10)Principal
				amount of the debtThe term principal amount of the
				debt means the total amount or outstanding balance owed by a consumer to
				one or more creditors for a debt that is included in a contract for debt
				settlement service at the time when the consumer enters into a contract for
				debt settlement service pursuant to section 1002(a).
							(11)Settlement
				feeThe term settlement fee means any fee,
				obligation, or compensation paid or to be paid by a consumer to a debt
				settlement provider in consideration of or in connection with an agreement or
				other arrangement on the part of a creditor to accept less than the principal
				amount of the debt as satisfaction of the creditor’s claim against the
				consumer.
							1002.Required
				acts
							(a)Contract
				required
								(1)In
				generalA debt settlement provider may not provide a debt
				settlement service to a consumer or receive any fee from a consumer for a debt
				settlement service without a written contract described in paragraph (2) that
				is signed by the consumer.
								(2)Contract
				contentsA contract described in this paragraph is a contract
				between a debt settlement provider and a consumer for debt settlement services
				that includes the following:
									(A)The name and
				address of the consumer.
									(B)The date of
				execution of the contract.
									(C)The legal name of
				the debt settlement provider, including any other business names used by the
				debt settlement provider.
									(D)The corporate
				address and regular business address, including a street address, of the debt
				settlement provider.
									(E)The license or
				registration number under which the debt settlement provider is licensed or
				registered if the consumer resides in a State that requires a debt settlement
				provider to obtain a license or registration as a condition of providing debt
				settlement service in that State.
									(F)The telephone
				number at which the consumer may speak with a representative of the debt
				settlement provider during normal business hours.
									(G)A complete list
				of the consumer’s accounts, debts, and obligations covered under the debt
				settlement service covered by the contract, including the name of each creditor
				and principal amount of each debt.
									(H)A description of
				the services to be provided by the debt settlement provider, including the
				expected timeframe for settlement for each account, debt, or obligation
				included in subparagraph (G).
									(I)A clear and
				conspicuous itemized list of all fees, including any enrollment fee and
				settlement fees to be paid by the consumer to the debt settlement provider, and
				the date, approximate date, or circumstances under which each fee will become
				due.
									(J)A clear and
				conspicuous statement of a good faith estimate of the total amount of all fees
				to be collected by the debt settlement provider from the consumer for the
				provision of debt settlement service under the contract.
									(K)A clear and
				conspicuous statement of the proposed savings goals for the consumer, stating
				the amount to be saved per month or other period, the time period over which
				the savings goals extend, and the total amount of the savings expected to be
				paid by the consumer pursuant to the terms of the contract.
									(L)A notice to the
				consumer that unless the consumer is insolvent, if a creditor settles a debt
				for an amount less than the consumer’s current outstanding balance at the time
				of settlement, the consumer may incur a tax liability.
									(M)A written notice
				to the consumer, which includes a form that the consumer may use and the
				address to which the form may be returned to the debt settlement provider, that
				the consumer may cancel the contract pursuant to the provisions of section
				1006.
									(N)A clear and
				conspicuous written notice to the consumer that—
										(i)the consumer may
				cancel the contract—
											(I)within 90 days
				of—
												(aa)the execution of
				the contract; or
												(bb)the provision of
				the notice of the right to cancel and cancellation form; or
												(II)at any time in
				the event of a violation of this title on the part of the debt settlement
				provider; and
											(ii)in the case the
				consumer cancels the contract as described in clause (i)—
											(I)the consumer will
				be entitled to a full refund—
												(aa)of
				all fees and compensation paid by the consumer to the debt settlement provider,
				except any settlement fee; and
												(bb)of
				all funds provided by the consumer to the debt settlement provider for a
				consumer settlement account, except for funds actually paid to a creditor on
				behalf of the consumer, under the terms of the contract for debt settlement
				service; and
												(II)all powers of
				attorney granted to the debt settlement provider by the consumer will be
				revoked and voided.
											(b)Notification
				requiredA debt settlement provider shall, before the earlier of
				the date of entering into a written contract with a consumer for debt
				settlement services or rendering debt settlement services to a consumer,
				provide to the consumer in writing the following:
								(1)An individualized
				financial analysis of the consumer, including an assessment of the consumer’s
				income, expenses, and debts.
								(2)A description of
				the debt settlement service being offered to the consumer by the debt
				settlement provider, including the following:
									(A)A description of
				the debt settlement program being offered as part of the service.
									(B)A list of each of
				the consumer's debts, creditors, and debt collectors that will be covered under
				the program.
									(3)A statement
				containing the following:
									(A)A good-faith
				estimate of the length of time it will take to achieve settlement of each debt
				covered under the program.
									(B)The specific time
				by which the debt settlement service provider will make a bona fide settlement
				offer to each creditor and debt collector covered under the program.
									(C)The total amount
				of debt owed by the consumer to each creditor covered under the program.
									(D)An estimate of
				the total and the monthly savings the consumer will be required to accumulate
				to complete the program.
									(4)A clear and
				conspicuous statement that—
									(A)the consumer
				remains legally obligated to make periodic or scheduled payments to creditors
				while participating in a debt settlement program; and
									(B)the debt
				settlement provider will not make any periodic or scheduled payments to
				creditors on behalf of the consumer.
									(5)A clear and
				conspicuous notice to the consumer that—
									(A)the utilization
				of debt settlement service may not be suitable for all consumers;
									(B)the utilization
				of debt settlement service may adversely impact the consumer’s credit history
				and credit score;
									(C)the consumer may
				inquire about other means of dealing with indebtedness, including nonprofit
				credit counseling and bankruptcy;
									(D)the failure to
				make periodic or scheduled payments to a creditor—
										(i)is likely to
				affect adversely the consumer’s creditworthiness;
										(ii)may result in
				continued collection activity by creditors or debt collectors;
										(iii)may result in
				the consumer being sued by one or more creditors or debt collectors, and in the
				garnishment of the consumer’s wages; and
										(iv)may increase the
				amount of money the consumer owes to one or more creditors or debt collectors
				due to the imposition by the creditor of interest charges, late fees, and other
				penalty fees; and
										(E)any savings the
				consumer realizes from use of a debt settlement service may be taxable
				income.
									(c)Determination
				of benefit to consumers requiredA debt settlement provider may
				not enter into a written contract with a consumer unless the debt settlement
				provider makes written determinations, supported by the financial analysis,
				that—
								(1)the consumer can
				reasonably meet the requirements of the proposed debt settlement program
				included in the debt settlement service offered to the consumer, including the
				fees and the periodic savings amounts set forth in the savings goals under the
				program;
								(2)there is a net
				tangible financial benefit to the consumer of entering into the proposed debt
				settlement program; and
								(3)the debt
				settlement program is suitable for the consumer at the time the contract is to
				be signed.
								(d)Choice of
				languageIf a debt settlement provider communicates with a
				consumer primarily in a language other than English, the debt settlement
				provider shall furnish to the consumer a translation of the disclosures and
				documents required by this title in that other language.
							(e)Monthly
				statements requiredA debt settlement provider shall, not less
				frequently than monthly, provide each consumer with which it has a contract for
				the provision of debt settlement service a statement of account balances, fees
				paid, settlements completed, remaining debts, and any other term considered
				appropriate by the Commission.
							1003.Prohibited
				acts
							(a)LoansA
				debt settlement provider may not make loans or offer credit or solicit or
				accept any note, mortgage, or negotiable instrument other than a check signed
				by the consumer and dated no later than the date of signature.
							(b)Confession of
				judgmentA debt settlement provider may not take any confession
				of judgment or power of attorney to confess judgment against the consumer or
				appear as the consumer or on behalf of the consumer in any judicial or
				non-judicial proceedings.
							(c)Release or
				waiver of obligationA debt settlement provider may not take any
				release or waiver of any obligation to be performed on the part of the debt
				settlement provider or any right of the consumer.
							(d)Receipt of
				third-Party compensationA debt settlement provider may not
				receive any cash, fee, gift, bonus, premium, reward, or other compensation from
				any person other than the consumer explicitly for the provision of debt
				settlement service to that consumer, without prior disclosure of such to the
				consumer.
							(e)ConfidentialityA
				debt settlement provider may not (without prior written consent of the
				consumer) disclose to anyone the name or any personal information of a consumer
				for whom the debt settlement provider has provided or is providing debt
				settlement service other than to a consumer’s own creditors or the debt
				settlement provider's agents, affiliates, or contractors for the purpose of
				providing debt or settlement service.
							(f)Misrepresentation,
				omission, and false promisesA debt settlement provider may not
				misrepresent, directly or by implication, any material fact, make a material
				omission, or make a false promise directed to one or more consumers in
				connection with the solicitation, offering, contracting or provision of debt
				settlement service, including the following:
								(1)The total costs
				to purchase, receive, or use the services, or the nature of the services to be
				provided.
								(2)Any material
				restriction, limitation, or condition to receive the offered debt settlement
				service.
								(3)Any material
				aspect of the performance, efficacy, nature, or central characteristics of the
				offered debt settlement service.
								(4)Any material
				aspect of the nature of terms of the seller’s cancellation policies.
								(5)Any claim of
				affiliation with, or endorsement or sponsorship by, any person or government
				entity.
								(6)Any material
				aspect of any debt settlement service, including the following:
									(A)The amount of
				time necessary to achieve settlement of all debt.
									(B)The amount of
				money or the percentage of the debt amount that the consumer must accumulate
				before the provider will initiate attempts with the consumer’s creditors or
				debt collectors to settle the debt.
									(C)The effect of the
				service on a consumer’s creditworthiness.
									(D)Whether the
				provider is a nonprofit or a for-profit entity.
									(g)Purchasing of
				debtsA debt settlement provider may not purchase debts or engage
				in the practice or business of debt collection.
							(h)Secured
				debtA debt settlement provider may not include in a debt
				settlement agreement any secured debt.
							(i)Unfair or
				deceptive acts or practicesA debt settlement provider may not
				employ any unfair, unconscionable, or deceptive act or practice, including the
				knowing omission of any material information.
							(j)Limitation on
				communicationA debt settlement provider may not—
								(1)obtain a power of
				attorney or other authorization from a consumer that prohibits or limits the
				consumer or any creditor from communication directly with one another;
				or
								(2)represent,
				expressly or by implication, that a consumer cannot or should not contact or
				communicate with any creditor.
								1004.Fees
							(a)Types of fees
				permittedThe types of fees that a debt settlement provider may
				charge a consumer are the following:
								(1)Enrollment
				fees.
								(2)Settlement
				fees.
								(b)Types of fees
				prohibitedAll fee types not included under subsection (a) are
				prohibited, including maintenance fees.
							(c)Enrollment fee
				amountsThe amount of an enrollment fee charged by a debt
				settlement provider shall not exceed the lesser of—
								(1)the amount that
				is reasonable and commensurate to the debt settlement service provided to a
				consumer; and
								(2)$50.
								(d)Debt settlement
				fee amountsThe amount of a settlement fee charged by a debt
				settlement provider shall not exceed the lesser of—
								(1)the amount that
				is reasonable and commensurate to the debt settlement service provided to a
				consumer; and
								(2)the amount that
				is 5 percent of the difference between—
									(A)the principal
				amount of that debt; and
									(B)the
				amount—
										(i)paid by the debt
				settlement provider to the creditor pursuant to a settlement negotiated by the
				debt settlement provider on behalf of the consumer as full and complete
				satisfaction of the creditor’s claim with regard to that debt; or
										(ii)negotiated by
				the debt settlement provider and paid by the consumer to the creditor pursuant
				to a settlement negotiated by the debt settlement provider on behalf of the
				consumer as full and complete satisfaction of the creditor’s claim with regard
				to that debt.
										(e)Timing of debt
				settlement feesA debt settlement provider shall not collect any
				debt settlement fee from a consumer until—
								(1)a creditor enters
				into a legally enforceable agreement with the consumer to accept funds in a
				specific dollar amount as full and complete satisfaction of the creditor’s
				claim with regard to that debt; and
								(2)those funds are
				provided—
									(A)by the debt
				settlement provider on behalf of the consumer; or
									(B)directly by the
				consumer to the creditor pursuant to a settlement negotiated by the debt
				settlement provider.
									1005.Consumer
				settlement accounts
							(a)Trust account
				requiredA debt settlement provider who receives funds from a
				consumer shall hold all funds received for a consumer settlement account in a
				properly designated trust account in a federally insured depository
				institution. Such funds shall remain the property of the consumer until the
				debt settlement provider disburses the funds to a creditor on behalf of the
				consumer as full or partial satisfaction of the consumer’s debt to the creditor
				or the creditor’s claim against the consumer.
							(b)Independent
				administration of accountA debt settlement provider may not hold
				funds received for a consumer settlement account under subsection (a) in an
				account administered by an entity that—
								(1)is owned by,
				controlled by, or in any way affiliated with the debt settlement service
				provider; or
								(2)gives or accepts
				any money or other compensation in exchange for referrals of business involving
				the debt settlement service provider.
								(c)LimitationsA
				debt settlement service provider shall not—
								(1)be named on a
				consumer’s bank account;
								(2)take a power of
				attorney in a consumer’s bank account;
								(3)create a demand
				draft on a consumer’s bank account;
								(4)exercise any
				control over any bank account held by or on behalf of the consumer; or
								(5)obtain any
				information about a consumer’s bank account from any person other than the
				consumer.
								1006.Cancellation
				of contract
							(a)In
				generalA consumer may cancel a contract with a debt settlement
				provider at any time.
							(b)Refunds
								(1)Cancellation
				within 90 days or upon violation of this titleIf a consumer
				cancels a contract with a debt settlement provider not later than 90 days after
				the date of the execution of the contract or at any time upon a violation of a
				provision of this title by the debt settlement provider, the debt settlement
				provider shall refund to the consumer all—
									(A)fees paid to the
				debt settlement provider by the consumer, with the exception of any earned
				settlement fee; and
									(B)funds paid by the
				consumer to the debt settlement provider that—
										(i)have accumulated
				in a consumer settlement account; and
										(ii)the debt
				settlement provider has not disbursed to creditors.
										(2)Cancellations
				after 90 daysIf a consumer cancels a contract with a debt
				settlement provider later than 90 days after the date of the execution of the
				contract and for any reason other than for a violation of a provision of this
				title by the debt settlement provider, the debt settlement provider shall
				refund to the consumer—
									(A)half of all of
				the fees collected from the consumer, with the exception of any earned
				settlement fees; and
									(B)all funds paid by
				the consumer to the debt settlement provider that have accumulated in a
				consumer settlement account and which the debt service provider has not
				disbursed to creditors.
									(3)Timing of
				refundsA debt settlement provider shall make any refund required
				under this subsection not later than 5 business days after a notice of
				cancellation is made on behalf of the consumer under subsection (d).
								(4)Statement of
				accountA debt settlement provider making a refund to a consumer
				under this subsection shall include with such refund a full statement of
				account showing the following:
									(A)The fees received
				by the debt settlement provider from the consumer.
									(B)The fees refunded
				to the consumer by the debt settlement provider.
									(C)The savings of
				the consumer held by the debt settlement provider.
									(D)The payments made
				by the debt settlement provider to creditors on behalf of the consumer.
									(E)The settlement
				fees earned, if any, by the debt settlement provider by settling debt on behalf
				of the consumer.
									(F)The savings of
				the consumer refunded to the consumer by the debt settlement provider.
									(c)Revocation of
				powers of attorney and direct debit authorizationsUpon
				cancellation of a contract by a consumer—
								(1)all powers of
				attorney and direct debit authorizations granted to the debt settlement
				provider by the consumer are revoked and voided; and
								(2)the debt
				settlement provider shall immediately take any action necessary to reflect
				cancellation of the contract, including notifying the recipient of any direct
				debit authorization.
								(d)Notice of
				cancellation to creditorsUpon the cancellation of a contract
				under this section of the Act, the debt settlement provider shall provide
				timely notice of the cancellation of such contract to each of the creditors
				with whom the debt settlement provider has had any prior communication on
				behalf of the consumer in connection with the provision of any debt settlement
				service.
							1007.Obligation of
				good faithA debt settlement
				provider shall act in good faith in all matters under this title.
						1008.Invalidation
				of contracts
							(a)Consumer
				waivers invalidA waiver by a consumer of any protection provided
				or any right of the consumer under this title—
								(1)is void;
				and
								(2)may not be
				enforced by any other person.
								(b)Attempt To
				obtain waiverAny attempt by
				any person to obtain a waiver from any consumer of any protection provided by
				or any right or protection of the consumer or any obligation or requirement of
				the debt settlement provider under this title shall be considered a violation
				of a provision of this title.
							(c)Contracts not
				in complianceAny contract for a debt settlement service that
				does not comply with the provisions of this title—
								(1)shall be treated
				as void;
								(2)may not be
				enforced by any other person; and
								(3)upon notice of a
				void contract, a refund by the debt settlement provider to the consumer shall
				be made as if the contract had been cancelled as provided in section 1006(b)(1)
				of this title.
								1009.Advertising,
				marketing, and communication practicesA debt settlement provider shall not state
				or imply claims, results, or outcomes in any advertising, marketing, or other
				communication with consumers that represent or reflect results or outcomes,
				including about the percentage or dollar amount by which debt may be reduced or
				the amount a consumer may save or the historical experience of its customers
				with respect to debt reduction, that—
							(1)are materially different from the actual
				average result or outcome achieved by that debt settlement provider on all of
				the debt of consumers who enter the program; or
							(2)are not verified by an independent audit
				that documents that the described result or outcome was achieved for all debt
				enrolled in the program by at least 80 percent of the customers who began the
				service in the most recent 2 calendar year period.
							1010.Rulemaking by
				Federal Trade Commission
							(a)In
				generalThe Commission may prescribe rules with respect to
				advertising and marketing practices, record retention, provision of accountings
				to consumers, and such other matters as the Commission considers necessary to
				improve the consumer experience with debt settlement providers.
							(b)Debt relief
				service rules
								(1)In
				generalExcept as provided in paragraph (2), the Commission may
				prescribe rules with respect to the providers of debt relief service not
				otherwise covered by this title.
								(2)ExceptionAny
				rule prescribed under paragraph (1) shall not be applicable to or otherwise
				include services provided by those persons or entities identified in section
				1001(6)(B) or section 1001(7)(B).
								(3)Debt relief
				service definedIn this subsection, the term debt relief
				service means any service represented, directly or by implication, to
				renegotiate, or in any way alter the terms of payment or other terms of the
				debt between a consumer and one or more unsecured creditors or debt collectors,
				including a reduction in the balance, interest rate, or fees owed by a consumer
				to an unsecured creditor or debt collector.
								(c)ProcedureAll rulemaking under this title shall be
				conducted in accordance with section 553 of title 5, United States Code, and
				shall not be subject to other procedures set forth in section 18 of the Federal
				Trade Commission Act (15 U.S.C. 57a).
							1011.Civil
				liability
							(a)Liability
				establishedAny debt settlement provider who fails to comply with
				any provision of this title with respect to any consumer shall be liable to
				such consumer in an amount equal to the sum of the amounts determined under
				each of the following:
								(1)Actual
				damagesThe greater of—
									(A)the amount of any
				actual damage sustained by such consumer as a result of such failure; or
									(B)any amount paid
				by the consumer to the debt settlement provider.
									(2)Statutory
				damagesAn amount determined by the court of not less than $1,000
				nor more than $5,000 per violation.
								(3)Punitive
				damages
									(A)Individual
				actionsIn the case of any action by an individual, such
				additional amount as the court may allow.
									(B)Class
				actionsIn the case of a class action, the sum of—
										(i)the aggregate of
				the amount which the court may allow for each named plaintiff; and
										(ii)the aggregate of
				the amount which the court may allow for each other class member, without
				regard to any minimum individual recovery.
										(4)Attorneys’
				feesIn the case of any successful action to enforce any
				liability under paragraph (1), (2), or (3), the costs of the action, together
				with reasonable attorneys’ fees.
								(b)Factors To be
				considered in awarding punitive damagesIn determining the amount
				of any liability of any debt settlement provider under subsection (a)(2), the
				court shall consider, among other relevant factors—
								(1)the frequency and
				persistence of noncompliance by the debt settlement provider;
								(2)the nature of the
				noncompliance;
								(3)the extent to
				which such noncompliance was intentional; and
								(4)in the case of
				any class action, the number of consumers adversely affected.
								1012.Enforcement
				by Federal Trade Commission
							(a)In
				generalThe Commission shall enforce the provisions of this title
				in the same manner, by the same means, and with the same jurisdiction, powers,
				and duties as though all applicable terms and provisions of the Federal Trade
				Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made part of
				this title.
							(b)Unfair or
				deceptive acts or practicesA failure to comply with a provision
				of this title or a violation of a rule prescribed under section 1010 shall be
				treated as a violation of a rule defining an unfair or deceptive act or
				practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission
				Act (15 U.S.C. 57a(a)(1)(B)).
							1013.Action by
				States
							(a)In
				generalIn any case in which the attorney general of a State has
				reason to believe that an interest of the residents of the State has been or is
				threatened or adversely affected by the engagement of any person subject to a
				provision of this title or a rule prescribed under section 1010 in a practice
				that violates such provision or rule, the State may, as parens patriae, bring a
				civil action on behalf of the residents of the State in an appropriate district
				court of the United States or other court of competent jurisdiction—
								(1)to enjoin that
				practice;
								(2)to enforce
				compliance with the provision or rule; or
								(3)to obtain damages
				under section 1011 on behalf of residents of the State.
								(b)Attorneys'
				feesIn the case of any successful action under paragraph (1),
				(2), or (3) of subsection (a), the attorney general of the State bringing the
				action shall be awarded the costs of the action and reasonable attorneys' fees
				as determined by the court.
							(c)Rights of
				Federal Trade Commission
								(1)Notice to
				Federal Trade Commission
									(A)In
				generalExcept as provided in subparagraph (C), the attorney
				general of a State shall notify the Federal Trade Commission in writing of any
				civil action under subsection (a), prior to initiating such civil
				action.
									(B)ContentsThe
				notice required by subparagraph (A) shall include a copy of the complaint to be
				filed to initiate such civil action.
									(C)ExceptionIf
				it is not feasible for the attorney general of a State to provide the notice
				required by subparagraph (A), the State shall provide notice immediately upon
				instituting a civil action under subsection (a).
									(2)Intervention by
				Federal Trade CommissionUpon receiving notice required by
				paragraph (1) with respect to a civil action, the Commission may—
									(A)intervene in such
				action; and
									(B)upon
				intervening—
										(i)be heard on all
				matters arising in such civil action;
										(ii)remove the
				action to the appropriate district court of the United States; and
										(iii)file petitions
				for appeal of a decision in such action.
										(d)Investigatory
				powersNothing in this section may be construed to prevent the
				attorney general of a State from exercising the powers conferred on such
				attorney general by the laws of such State to conduct investigations or to
				administer oaths or affirmations or to compel the attendance of witnesses or
				the production of documentary and other evidence.
							(e)Effect of action
				by Federal Trade CommissionIf the Federal Trade Commission
				institutes a civil action or an administrative action to enforce a violation of
				a provision of this title or a rule prescribed under section 1010, no State
				may, during the pendency of such action, bring a civil action under subsection
				(a) against any defendant named in the complaint of the Commission for
				violation of a provision of this title or rule prescribed under section 1010
				that is alleged in such complaint.
							(f)Actions by other
				State officials
								(1)In
				generalIn addition to actions brought by an attorney general of
				a State under subsection (a), an action may be brought by officials in a State
				who are so authorized.
								(2)Savings
				provisionNothing contained in this section may be construed to
				prohibit an authorized official of a State from proceeding in a court of such
				State on the basis of an alleged violation of any civil or criminal statute of
				such State.
								1014.Statute of
				limitationsAny action to
				enforce any liability under section 1011 may be brought before the later
				of—
							(1)the end of the
				5-year period beginning on the date of the occurrence of the violation
				involved; or
							(2)in any case in
				which any debt settlement provider has materially and willfully misrepresented
				any information that the debt settlement provider is required, by any provision
				of this title, to disclose to any consumer and that is material to the
				establishment of the debt settlement provider’s liability to the consumer under
				this title, the end of the 5-year period beginning on the date of the discovery
				by the consumer of the violation.
							1015.Relation to
				State lawThis title shall not
				annul, alter, affect, or exempt any person subject to the provisions of this
				title from complying with the law of any State except to the extent that such
				law is inconsistent with any provision of this title, and then only to the
				extent of the inconsistency. For purposes of this section, a State statute,
				regulation, order, or interpretation is not inconsistent with the provisions of
				this title if the protection such statute, regulation, order, or interpretation
				affords any person is greater than the protection provided under this title and
				any subsequent amendments. Nothing in this title shall limit or prohibit a
				State from prohibiting or otherwise restricting the provision of debt
				settlement services, or imposing and administering a system of additional
				requirements, prohibitions, registration, or
				licensure.
						.
			(b)Initial
			 regulations
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Federal Trade Commission shall commence a rulemaking to prescribe
			 the following:
					(A)The form of the
			 written notices required under subparagraphs (M) and (N) of subsection (a)(2)
			 and subsection (b)(5) of section 1002 of the Consumer Credit Protection Act, as
			 added by subsection (a) of this section.
					(B)The form of the
			 statement required under subsection (e) of such section 1002.
					(2)DeadlineThe
			 Federal Trade Commission shall complete the rulemaking required by paragraph
			 (1) not later than 1 year after the date of the enactment of this Act.
				(3)ProcedureAll rulemaking under paragraph (1) shall be
			 conducted in accordance with section 553 of title 5, United States Code, and
			 shall not be subject to other procedures set forth in section 18 of the Federal
			 Trade Commission Act (15 U.S.C. 57a).
				(c)Effective
			 dateTitle X of the Consumer
			 Credit Protection Act, as added by subsection (a) of this section, shall take
			 effect on the date that is 60 days after the date of the enactment of this
			 Act.
			
